ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Peterson, 2011 IL App (3d) 100513




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    DREW PETERSON, Defendant-Appellee.



District & No.             Third District
                           Docket Nos. 3-10-0513, 3-10-0514, 3-10-0515, 3-10-0546, 3-10-0550
                           cons.


Filed                      July 26, 2011


Held                       In the State’s interlocutory appeal, the appellate court lacked jurisdiction
(Note: This syllabus       to consider the trial court’s refusal to admit 8 of the 14 hearsay
constitutes no part of     statements it offered under the common law doctrine of forfeiture by
the opinion of the court   wrongdoing where the notice of appeal was untimely and there was no
but has been prepared      showing of any material change in the facts that would justify an
by the Reporter of         untimely filing pursuant to Supreme Court Rule 604(a)(1) or 606(c), and,
Decisions for the          further, the exclusion of evidence of other crimes defendant allegedly
convenience of the
                           committed was neither arbitrary nor unreasonable, and the trial court’s
reader.)
                           refusal to allow the attorney who was representing defendant’s wife in
                           their divorce proceedings to testify as to what the judge in that case
                           would have ruled if defendant’s wife had lived was not an abuse of
                           discretion.


Decision Under             Appeal from the Circuit Court of Will County, No. 09-CF-1048; the Hon.
Review                     Stephen D. White, Judge, presiding.
Judgment                   No. 3-10-0514, Dismissed for lack of jurisdiction.
                           Nos. 3-10-0515 and 3-10-0550, Affirmed; cause remanded.
                           Nos. 3-10-0513 and 3-10-0546, Affirmed; cause remanded.


Counsel on                 James Glasgow (argued), State’s Attorney, of Joliet (Colleen M. Griffin
Appeal                     (argued), Assistant State’s Attorney, of counsel), for the People.

                           Steven A. Greenberg (argued), of Steven A. Greenberg, Ltd., Joseph R.
                           Lopez, Joel A. Brodsky, of Brodsky & Odeh, Ralph E. Meczyk, Darryl
                           Goldberg, and Lisa M. Lopez, all of Chicago, for appellee.


Panel                      JUSTICE HOLDRIDGE delivered the judgment of the court, with
                           opinion.
                           Justice Schmidt concurred in the judgment and opinion.
                           Presiding Justice Carter concurred in part and dissented in part, with
                           opinion.




                                             OPINION

¶1          The defendant, Drew Peterson, was charged with two counts of first degree murder (720
        ILCS 5/9-1(a)(1), (a)(2) (West 2004)) in connection with the death of Kathleen Savio.
        During pretrial matters, the circuit court issued several rulings on the admissibility of
        evidence the State intended to present at trial. The State appealed from these rulings, arguing
        that the court erred when it: (1) denied the State’s motion in limine to admit certain hearsay
        statements under the common law doctrine of forfeiture by wrongdoing; (2) denied the
        State’s motion in limine to admit other-crimes evidence; and (3) excluded portions of the
        proposed testimony of attorney Diane Panos, whom the State had intended to call as an
        expert witness.

¶2                                            FACTS
¶3          On March 1, 2004, Kathleen Savio, the defendant’s third wife, was found dead in her
        bathtub. At the time of her death, the Illinois State Police conducted an investigation into
        Kathleen’s death and a pathologist performed an autopsy. The pathologist concluded that
        Kathleen had drowned but did not opine on the manner of death. A coroner’s jury
        subsequently determined that the cause of death was accidental drowning. No charges were
        filed in connection with her death.
¶4          Several months before Kathleen’s death, the judge presiding over divorce proceedings

                                                 -2-
     between Kathleen and the defendant entered a bifurcated judgment for dissolution of their
     marriage. The court’s judgment reserved issues related to matters such as property
     distribution, pension, and support. A hearing on those issues had been scheduled for April
     2004.
¶5       The defendant’s fourth wife, Stacy Peterson, disappeared on October 27, 2007. Stacy and
     the defendant had been discussing a divorce. Following Stacy’s disappearance, Kathleen’s
     body was exhumed and two additional autopsies were conducted. The pathologists who
     conducted the autopsies concluded that Kathleen’s death was a homicide.
¶6       On May 7, 2009, the State charged the defendant with the murder of Kathleen. During
     pretrial proceedings, the defendant contested the admissibility of some of the evidence the
     State intended to present at trial. Three rulings of the circuit court on these matters are the
     subject of this appeal. The State has appealed each of these rulings separately by filing three
     discrete interlocutory appeals which were consolidated for briefing. Each of the three
     appeals is discussed in turn below.

¶7     I. APPEAL No. 3-10-0514: ADMISSIBILITY OF HEARSAY STATEMENTS
¶8        In appeal No. 3-10-0514, the State challenges the circuit court’s refusal to admit certain
     hearsay statements allegedly made by Kathleen and Stacy. On January 4, 2010, the State
     filed a motion in limine arguing that 11 statements made by Kathleen and 31 statements made
     by Stacy were admissible under section 115-10.6 of the Code of Criminal Procedure of 1963
     (Code) (725 ILCS 5/115-10.6 (West 2008) (hearsay exception for the intentional murder of
     a witness)) and under the common law doctrine of forfeiture by wrongdoing. Section 115-
     10.6 of the Code provides that “[a] statement is not rendered inadmissible by the hearsay rule
     if it is offered against a party that has killed the declarant in violation of clauses (a)(1) and
     (a)(2) of Section 9-1 of the Criminal Code of 1961 intending to procure the unavailability
     of the declarant as a witness in a criminal or civil proceeding.” 725 ILCS 5/115-10.6(a)
     (West 2008). The statute requires the circuit court to conduct a pretrial hearing to determine
     the admissibility of any statements offered pursuant to the statute. 725 ILCS 5/115-10.6(e)
     (West 2008). During the hearing, the proponent of the statement bears the burden of
     establishing by a preponderance of the evidence: (1) that the adverse party murdered the
     declarant and that the murder was intended to cause the unavailability of the declarant as a
     witness; (2) that the time, content, and circumstances of the statements provide “sufficient
     safeguards of reliability”; and (3) that “the interests of justice will best be served by
     admission of the statement into evidence.” 725 ILCS 5/115-10.6(e) (West 2008). The circuit
     court must make “specific findings as to each of these criteria on the record” before ruling
     on the admissibility of the statements at issue. 725 ILCS 5/115-10.6(f) (West 2008). The
     statute provides that it “in no way precludes or changes the application of the existing
     common law doctrine of forfeiture by wrongdoing.” 725 ILCS 5/115-10.6(g) (West 2008).
     The common law doctrine of forfeiture by wrongdoing provides a hearsay exception for


             1
               The State’s motion had included four statements made by Stacy, but the State withdrew one
     of the statements at the hearing on the State’s motion.

                                                -3-
       statements made by an unavailable witness where the defendant intentionally made the
       witness unavailable in order to prevent her from testifying. People v. Hanson, 238 Ill. 2d 74
       (2010); People v. Stechly, 225 Ill. 2d 246, 272-73 (2007).
¶9         The State asked the circuit court to conduct a hearing to determine the admissibility of
       these hearsay statements under both the statute and the common law doctrine of forfeiture
       by wrongdoing and sought the admission of the statements under both the statute and the
       common law. In January and February 2010, the circuit court held an evidentiary hearing on
       the State’s motion. The State argued, inter alia, that the defendant killed Kathleen with the
       intent of preventing her testimony at the hearing on the distribution of the marital property.
       The State also argued that the defendant killed Stacy with the intent of preventing her
       testimony not only at a future divorce and property distribution hearing, but also at a trial for
       Kathleen’s murder. Seventy-two witnesses testified at the hearing, including three
       pathologists. Two pathologists testified for the State that Kathleen’s death was a homicide.
       The defense’s pathologist disagreed with the State’s pathologist’s conclusions and testified
       that Kathleen had drowned accidentally.
¶ 10       The circuit court took the matter under advisement and issued its written ruling on May
       18, 2010. Applying the statutory criteria, the court found that the State had proved by a
       preponderance of the evidence that: (1) the defendant murdered Kathleen and Stacy; and (2)
       he did so with the intent to make them unavailable as witnesses. Further, the court found
       that, pursuant to the statute, 6 of the 14 proffered hearsay statements contained sufficient
       “safeguards of reliability” and that the interests of justice would be served by the admission
       of those statements into evidence. The court found the following six statements admissible
       under the statute: (1) portions of a letter that Kathleen wrote to the Will County State’s
       Attorney’s office which described a confrontation that Kathleen allegedly had with the
       defendant on July 5, 2002, while the divorce proceedings were pending;2 (2) a redacted
       version of a handwritten statement that Kathleen gave to the Bolingbrook police describing
       the alleged July 5, 2002, incident; (3) a statement that Kathleen allegedly made to her sister,
       Anna Doman; (4) a statement that Kathleen allegedly made in late 2003 to Mary Sue Parks,
       who attended nursing classes with Kathleen at Joliet Junior College; (5) another statement
       that Kathleen allegedly made to Parks; and (6) a statement that Stacy allegedly made to her
       pastor, Neil Schori, regarding an encounter that she allegedly had with her husband on the
       night Kathleen died.
¶ 11       The circuit court ruled that the remaining eight hearsay statements proffered by the State
       did not meet the statutory standard of reliability and that the interests of justice would not
       be served by the admission of those statements. The court excluded the following statements
       under the statute: (1) statements that Kathleen allegedly made to her other sister, Susan
       Doman; (2) a statement that Kathleen allegedly made to her attorney, Harry Smith; (3)
       statements that Kathleen allegedly made to her friend, Kristen Anderson, regarding the
       alleged July 5, 2002, incident; (4) a statement that Kathleen allegedly made to Issam Karam,
       one of her former coworkers; (5) statements that Stacy allegedly made to Michael Miles,
       whom she had met at Joliet Junior College in 2002; (6) a statement that Stacy allegedly made


               2
                Other portions of Kathleen’s letter were redacted by the circuit court.

                                                   -4-
       to her friend, Scott Rossetto, in the fall of 2007 regarding her alleged encounter with the
       defendant on the night Kathleen died; (7) portions of an audiotaped statement made by
       Kathleen to an insurance agent; and (8) portions of statements that Kathleen made under oath
       during an examination conducted by a Country Insurance agent on August 6, 2003.3 As
       noted above, the court also redacted portions of Kathleen’s letter to the Will County State’s
       Attorney’s office and her written statement to the Bolingbrook police regarding the alleged
       July 2002 incident.
¶ 12        The circuit court’s May 18, 2010, order failed to address whether any of the proffered
       statements were admissible under the common law doctrine of forfeiture by wrongdoing, as
       the State had requested in its motion. On May 28, 2010, the defendant filed a motion to
       clarify the circuit court’s ruling. The defendant’s motion asked the court to clarify whether
       it ruled under the common law doctrine. During a hearing held the same day, the court
       stated, “I didn’t even get to that. There was no request as to any of the others. I ruled strictly
       pursuant–there was a hearing pursuant to the statute.”
¶ 13        On June 30, 2010, the State filed another motion to admit the hearsay statements in
       which the State again requested the circuit court to rule on the admissibility of the same
       hearsay statements under the common law doctrine of forfeiture by wrongdoing. In both the
       body of the June 30 motion and in the prayer for relief, the State asked the court to
       “reconsider” its decision to exclude the hearsay statements at issue and urged the court to
       admit the statements under the common law doctrine. In seeking this relief, the State relied
       upon the Illinois Supreme Court’s decision in People v. Hanson, 238 Ill. 2d 74 (2010), which
       was issued on June 24, 2010. The State argued that Hanson had “clarified that the Illinois
       common law doctrine of forfeiture by wrongdoing is both a hearsay exception and an
       exception to the Confrontation Clause, and that the reliability of any such hearsay statement
       is not relevant to its admissibility [under the common law doctrine].” The State also argued
       that Hanson had “expressly adopted” Federal Rule of Evidence 804(b)(6), which establishes
       a hearsay exception for “[f]orfeiture by wrongdoing,” as the law in Illinois. In the prayer for
       relief, the State asked the court to “reconsider its ruling on the statements previously
       excluded under the statutory criteria and, pursuant to the common law doctrine of forfeiture
       by wrongdoing and Federal Rule of Evidence 804(b)(6), admit those statements at trial.”
¶ 14        The defendant objected that the State’s motion to reconsider was untimely because the
       State did not file the motion within 30 days of the circuit court’s May 18 order. On July 6,
       the court issued an order denying the State’s motion, which it described as a motion to
       reconsider the May 18 ruling. The court’s order did not address the defendant’s argument
       that the State’s motion was untimely or provide any specific reasons for its ruling. Two days


               3
                Because the circuit court record and the parties’ briefs on appeal have been placed under
       seal, we have chosen not to reveal the content of these statements. We are concerned that the public
       dissemination of these statements could taint the jury pool. It would be particularly ill-advised to
       reveal the content of prejudicial statements that were excluded by the circuit court. Accordingly, we
       have also chosen not to discuss the details of Eric Peterson’s, Anna Doman’s, and Victoria
       Connolly’s testimony regarding prior crimes allegedly committed by the defendant, which the circuit
       court excluded.

                                                   -5-
       later, however, the court stated that its ruling was based on its belief that the statute codified
       the common law and that the statute therefore takes precedence over the common law unless
       the statute is declared unconstitutional or otherwise invalidated.
¶ 15       On July 7, 2010, one day before the trial was scheduled to begin, the State filed a notice
       of appeal and a certificate of impairment. Both of these documents indicated that the State
       was appealing the circuit court’s May 18, 2010, order and its July 6 denial of the State’s
       “motion to reconsider” that order. In the certificate of impairment, the State asserted that the
       circuit court’s May 18, 2010, order suppressing certain hearsay statements substantially
       impaired the State’s ability to proceed with the case and rendered the State “unable to
       proceed to trial.”
¶ 16       The defendant moved to dismiss the State’s appeal as untimely. The defendant argued
       that the State’s appeal was jurisdictionally defective because the State had failed to file either
       a motion to reconsider or a notice of appeal within 30 days of the circuit court’s May 18,
       2010, order, as required by Illinois Supreme Court Rule 604(a)(1) (eff. July 1, 2006) and
       various supreme court decisions construing that rule, including People v. Holmes, 235 Ill.
2d 59, 67-68, 72 (2009). The defendant also argued that the supreme court’s decision in
       Hanson did not announce any change in the common law. In response, the State filed a
       motion for leave to file a late notice of appeal under Illinois Supreme Court Rule 606(c) (eff.
       July 1, 1971). Four days later, the State filed an amended notice of appeal which indicated
       that the State was appealing both the circuit court’s May 18 and July 6 orders. The amended
       notice omitted any reference to a “motion for reconsideration.”
¶ 17       On August 9, 2010, this court allowed a late notice of appeal to be filed and denied as
       moot the defendant’s motion to dismiss the appeal. The defendant then filed a motion for
       supervisory order in the Illinois Supreme Court asking the supreme court to order this court
       to vacate its ruling allowing the State to file a late notice of interlocutory appeal. The
       supreme court denied the defendant’s motion without explanation or analysis.

¶ 18     II. APPEAL Nos. 3-10-0515 AND 3-10-0550: OTHER-CRIMES EVIDENCE
¶ 19        In appeal Nos. 3-10-0515 and 3-10-0550, the State appeals the circuit court’s denial of
       the State’s motion in limine to admit other-crimes evidence.4 This evidence included the
       testimony of Eric Peterson, the defendant’s son from his first marriage, and Anna Doman,
       Kathleen’s sister. Eric and Anna testified regarding an incident of domestic abuse that the
       defendant allegedly committed upon Kathleen during their marriage in 1993. The State also
       presented the testimony of the defendant’s second wife, Victoria Connolly, who was married
       to the defendant from 1982 to 1992. Connolly testified about three instances of threats and/or
       abuse that the defendant allegedly committed during their marriage and another alleged

               4
                 The State filed appeal No. 3-10-0515 within 30 days of the circuit court’s oral ruling
       denying the State’s motion in limine. Because the circuit court had not yet issued a written order at
       that time, the State was concerned that its appeal might be deemed premature. Accordingly, after the
       circuit court denied the State’s subsequent motion to issue a written order, the State filed appeal No.
       3-10-0550 as a precaution. Both appeals address the same ruling by the circuit court, and the
       defendant does not argue that the State’s appeal of this issue is untimely.

                                                    -6-
       incident involving the defendant which occurred after she had divorced him in 1992. The
       State argued that this evidence was admissible under the common law to show the
       defendant’s motive and intent to kill Kathleen. It also argued that the evidence was
       admissible under section 115-7.4 of the Code (725 ILCS 5/115-7.4 (West 2008) (allowing
       the admission of other-crimes evidence for any relevant purpose in domestic violence cases))
       to show the defendant’s propensity to commit crimes of domestic violence.
¶ 20       On June 18, 2010, the circuit court held a hearing on the State’s motion. In an oral ruling
       issued during the hearing, the court excluded the State’s other-crimes evidence under section
       115-7.4 of the Code and the common law because it considered the evidence too remote. In
       this regard, the court focused on the timing of the incidents and indicated that the State’s
       inability to show a continuing course of domestic violence rendered the evidence
       inadmissible. Maintaining that the circuit court’s order effectively suppressed evidence, the
       State filed a certificate of impairment and a timely notice of appeal on July 7, 2010.

¶ 21                      III. APPEAL Nos. 3-10-0513 AND 3-10-0546:
                   ADMISSIBILITY OF PROPOSED EXPERT TESTIMONY
¶ 22       In appeal Nos. 3-10-0513 and 3-10-0546, the State appeals the circuit court’s granting
       of the defendant’s motion in limine to exclude the testimony of Diane Panos, an attorney
       whom the State intended to call as an expert witness.5 The State intended to present Panos’s
       opinion on the minimum possible financial impact that the marital property distribution
       proceeding would have had on the defendant had Kathleen lived. Panos’s proposed opinion
       included a prediction of what the judge would have ruled at the hearing.
¶ 23       On July 2, 2010, the circuit court ruled that Panos could testify as to the statutory factors
       that would have been applicable to the marital property distribution case between Kathleen
       and the defendant. However, after commenting that “[y]ou can’t sit there and tell a jury that
       this judge is going to do this when we have no idea what the judge is going to do,” the court
       prohibited Panos from testifying as to how the judge in the divorce case would have
       ultimately ruled at the marital property distribution proceeding. Further, the court also
       prohibited Panos from testifying as to what the defendant’s attorney in that case would have
       advised him to expect to occur. In this regard, the court stated, “[t]hat’s not an opinion
       coming into a criminal case based upon the facts that are there, and that’s not an opinion
       that’s going to go to a jury. This is a murder case. This is not a malpractice case with what
       a judge was going to do.” On July 7, 2010, the State filed a certificate of impairment and a
       timely notice of appeal from the court’s ruling limiting Panos’s testimony.

¶ 24                                ANALYSIS
¶ 25          I. ADMISSIBILITY OF HEARSAY STATEMENTS UNDER THE


               5
                 Although appeal No. 3-10-0513 was filed within 30 days of the circuit court’s oral ruling
       on this issue, the defendant filed appeal No. 3-10-0546 as a precaution in case appeal No. 3-10-0513
       was deemed premature. (See supra note 4.) The defendant does not argue that the State’s appeal of
       this issue is untimely.

                                                   -7-
            COMMON LAW DOCTRINE OF FORFEITURE BY WRONGDOING
¶ 26       The State’s argument in appeal No. 3-10-0514 relates to the circuit court’s rulings on the
       admissibility of the aforementioned eight hearsay statements allegedly made by Kathleen
       Savio and Stacy Peterson. Although the circuit court’s May 18, 2010, order admitted several
       other hearsay statements allegedly made by Kathleen and Stacy under section 115-10.6 of
       the Code (725 ILCS 5/115-10.6 (West 2008) (hearsay exception for the intentional murder
       of a witness)), it excluded the eight statements at issue partly because it found that they
       “[did] not provide sufficient safeguards of reliability as to the time, contents, and
       circumstances of the statements,” as required by that statute. The State argues that the circuit
       court’s refusal to admit these statements under the common law was an error that
       substantially impairs the State’s ability to prosecute the defendant.
¶ 27       Although it is tempting to address the merits of the State’s argument, we must resist this
       temptation because we lack jurisdiction to consider the State’s appeal of this issue.

¶ 28                           A. Rule 604(a)(1) and the Taylor Rule
¶ 29        Supreme Court Rule 604(a)(1) authorizes the State to appeal certain types of
       interlocutory orders issued in criminal matters. Ill. S. Ct. R. 604(a)(1) (eff. July 1, 1969).
       Whether the State may appeal a particular order on an interlocutory basis “depends solely
       upon [the supreme court’s] construction of *** Rule 604(a)(1).” (Internal quotation marks
       omitted.) People v. Holmes, 235 Ill. 2d 59, 66 (2009). In People v. Taylor, 50 Ill. 2d 136
       (1971), and its progeny, the supreme court established a procedural framework governing
       interlocutory appeals under Rule 604(a)(1). Holmes, 235 Ill. 2d at 62. This framework,
       which is commonly referred to as the “Taylor rule,” prescribes jurisdictional time limits for
       appeals brought under Rule 604(a)(1). Specifically, the Taylor rule requires a party seeking
       review of an order appealable under Rule 604(a)(1) to either appeal or file a motion to
       reconsider the order within 30 days. Holmes, 235 Ill. 2d at 72; People v. Williams, 138 Ill.
2d 377, 394 (1990). An exception to the Taylor rule permits review beyond the 30-day frame
       only when there is “a material change in the facts that could not have been presented earlier
       with due diligence.” (Emphasis added.) Holmes, 235 Ill. 2d at 61, 67; see also Williams, 138
Ill. 2d at 394.
¶ 30        The 30-day time limit established by the Taylor rule is jurisdictional. Holmes, 235 Ill.
2d at 68, 72 (describing the Taylor rule as a “jurisdictional barrier”). Thus, if the State fails
       to file a motion to reconsider a trial court’s order or a notice of appeal within 30 days of the
       issuance of the order, this court has no jurisdiction to hear any subsequently filed appeal of
       that order unless the State shows a material change in the facts that could not have been
       presented earlier with due diligence. Holmes, 235 Ill. 2d at 67-68, 72; Williams, 138 Ill. 2d
       at 394.
¶ 31        The order at issue in this case was issued by the circuit court on May 18, 2010. Under
       the Taylor rule, the State was required to file a motion to reconsider or a notice of appeal
       within 30 days, i.e., by June 17, 2010. The State did neither. Instead, it filed a motion for
       reconsideration 43 days after the court’s May 18 order and a notice of appeal 50 days after
       that order. These filings fell outside the jurisdictional deadline prescribed by the Taylor rule.
       Accordingly, we have jurisdiction to hear the State’s appeal of the circuit court’s May 18

                                                 -8-
       order only if the State can show that there has been a material change in the facts that could
       not have been presented earlier with due diligence.
¶ 32       The State argues that the supreme court’s decision in Hanson–which was issued one
       week after the 30-day deadline for appealing the May 18 order had expired–“marked a
       material change in the law of the doctrine of forfeiture by wrongdoing” that was “akin to a
       change in the facts” under the Taylor rule. In Hanson, the supreme court upheld the trial
       court’s admission of certain nontestimonial hearsay statements against a murder defendant
       under the common law doctrine of forfeiture by wrongdoing. Hanson, 238 Ill. 2d at 96-99.
       In so holding, the supreme court rejected the defendant’s argument that statements are
       admissible under the common law doctrine only if they are testimonial and only if they
       “show some measure of reliability.” Hanson, 238 Ill. 2d at 96, 97-99. The State asserts the
       supreme court’s decision in Hanson was the first time that the court expressly recognized
       that the common law doctrine is both a hearsay exception and an exception to the
       confrontation clause, and that the admissibility of a hearsay statement under the common law
       doctrine does not depend upon a showing that the statement is reliable.
¶ 33       We disagree. Assuming arguendo that a change in the governing law could trigger the
       Taylor rule’s exception for a “material change in facts”–a question which we do not
       decide–the State cannot show that any change in the applicable law occurred here. The
       common law doctrine of forfeiture by wrongdoing was recognized by the United States
       Supreme Court as early as 1878. Hanson, 238 Ill. 2d at 96. In 1997, the doctrine was
       codified at the federal level by Federal Rule of Evidence 804(b)(6) as an exception to the
       general rule against hearsay. Fed. R. Evid. 804(b)(6); Hanson, 238 Ill. 2d at 96; Giles v.
       California, 554 U.S. 353, 367 (2008). Rule 804(b)(6) provides a hearsay exception for “[a]
       statement offered against a party that has engaged or acquiesced in wrongdoing that was
       intended to, and did, procure the unavailability of the declarant as a witness.” Fed. R. Evid.
       804(b)(6). The rule does not condition the admissibility of such statements upon a showing
       that the statements are trustworthy or reliable. Fed. R. Evid. 804(b)(6); United States v.
       White, 116 F.3d 903, 912-13 (D.C. Cir. 1997).6 In a case decided more than three years
       before Hanson, our supreme court adopted the common law doctrine as the law of Illinois
       and expressly recognized that the doctrine was “coextensive with” Federal Rule 804(b)(6),
       which was a “codifi[cation]” or “legislative enactment” of the doctrine. People v. Stechly,
       225 Ill. 2d 246, 272-73 (2007) (citing Davis v. Washington, 547 U.S. 813, 833 (2006)).
¶ 34       Thus, contrary to the State’s argument, it was clear long before Hanson that the common

               6
                 See also, e.g., Anthony Bocchino & David Sonenshein, Rule 804(b)(6)–The Illegitimate
       Child of the Failed Liaison Between the Hearsay Rule and Confrontation Clause, 73 Mo. L. Rev. 41
       (2008) (noting that, unlike the other hearsay exceptions, Rule 804(b)(6) “admits out-of-court
       statements bearing no indicia of trustworthiness” and “allows for the admission of any relevant
       statement made by the absent hearsay declarant irrespective of the trustworthiness of that statement”);
       Kelly Rutan, Comment, Procuring the Right to an Unfair Trial: Federal Rule of Evidence 804(b)(6)
       and the Due Process Implications of the Rule’s Failure to Require Standards of Reliability for
       Admissible Evidence, 56 Am. U.L. Rev. 177, 179 (2006) (noting that “unlike other exceptions to the
       hearsay rule, the [Federal Advisory] Committee adopted the forfeiture by wrongdoing rule [in Rule
       804(b)(6)] without any standards of reliability or particular guarantees of trustworthiness”).

                                                    -9-
       law doctrine of forfeiture by wrongdoing was a general hearsay exception in Illinois and that
       the admission of hearsay statements under the doctrine did not depend upon a showing of
       reliability. See Stechly, 225 Ill. 2d at 272-73; see also Michael H. Graham, Graham’s
       Handbook of Illinois Evidence § 804.5, at 985 (10th ed. 2011) (citing Stechly for the
       proposition that “[a] statement offered against a party that has engaged or acquiesced in
       wrongdoing that was intended to, and did, procure the unavailability of the declarant as a
       witness is admissible as an exception to the rule against hearsay” (emphasis added));
       Graham, supra, § 804.9, at 998-99 (stating that the common law forfeiture rule “results in
       the forfeiture of the defendant’s right to confront witnesses against him as well as the right
       to object to inadmissible hearsay” (emphasis added), and noting that Stechly did not require
       a finding of “sufficient safeguards of reliability” with respect to statements admitted under
       the forfeiture rule (emphasis added)); Bocchino & Sonenshein, supra, at 81 (noting that
       Stechly adopted the common law doctrine as a general hearsay exception in Illinois without
       requiring a showing of trustworthiness).
¶ 35       Hanson further confirms this point. Hanson did not purport to expand or change the
       existing common law rule in any way. To the contrary, in Hanson, the supreme court noted
       that it had “already expressed” in Stechly that the common law doctrine was “coextensive
       with” Rule 804(b)(6), which “is a general exception to the hearsay rule.” Hanson, 238 Ill.
2d at 97. Thus, when it stated in Hanson that the common law doctrine serves as an
       exception to the hearsay rule under Illinois law, the supreme court merely “expressly
       recognize[d]” something that was “left unsaid” but already clearly established by implication
       in Stechly. Hanson, 238 Ill. 2d at 97.
¶ 36       In addition, Hanson’s holding that the common law doctrine does not require a showing
       of reliability was not an alteration or even a clarification of the existing law. Rather, it was
       merely a straightforward statement of traditional common law principles. In rejecting the
       defendant’s argument that the common law doctrine required a showing of reliability, the
       court stated that the defendant had “misapprehend[ed] the purpose” of the common law
       doctrine, which provides for the forfeiture of hearsay objections on equitable grounds.
       Hanson, 238 Ill. 2d at 97-98. The common law rule provides that a defendant who
       intentionally prevents a witness from testifying against him forfeits the right to challenge the
       reliability of the witness’s hearsay statement. White, 116 F.3d at 912-13. Thus, the common
       law rule has never required a showing of additional indicia of reliability. White, 116 F.3d at
       912-13; cf. Crawford v. Washington, 541 U.S. 36, 62 (2004) (noting that “the [common law]
       rule of forfeiture by wrongdoing *** extinguishes confrontation claims on essentially
       equitable grounds; it does not purport to be an alternative means of determining reliability”).
       Such a requirement would “undermine the equitable considerations at the center of the
       doctrine.” Hanson, 238 Ill. 2d at 98. Thus, the supreme court did not change the law as to
       this issue in Hanson; rather, it rejected the defendant’s invitation to change the law by
       imposing a requirement of reliability.7


               7
                 During oral argument, the State suggested that the application of the common law doctrine
       in Illinois was uncertain prior to Hanson because some other jurisdictions that had adopted the
       common law doctrine had required a showing of reliability. However, the State never raised this

                                                  -10-
¶ 37       Moreover, even if Hanson did clarify the common law rule in some material respects,
       that would not excuse the State’s failure to file a timely appeal or motion to reconsider the
       circuit court’s May 18 order. The State’s January 4, 2010, motion to admit the hearsay
       statements at issue was based on both the statute and the common law rule. However, the
       court’s May 18, 2010, order did not address the common law rule or reserve ruling on that
       issue. Ten days later, in response to the defendant’s motion for clarification, the circuit court
       confirmed that it did not consider the common law doctrine in rendering its decision. For that
       reason alone, the State could have appealed or moved to reconsider the order within 30 days.
       This remains true even if the State reasonably believed, based on the law in existence at that
       time, that the common law forfeiture rule was merely an exception to the confrontation
       clause that applied only to testimonial statements, rather than a general hearsay exception
       that applied to nontestimonial statements. As the State conceded during oral argument, some
       of the hearsay statements that the circuit court excluded were testimonial statements. At a
       minimum, the State could have timely appealed the circuit court’s exclusion of those
       statements under Stechly.8
¶ 38       In sum, the State had ample grounds to appeal or move to reconsider the circuit court’s
       May 18 order within 30 days, and there was no “material change in facts” (or law) in this
       case that would excuse the State’s failure to comply with the Taylor rule’s jurisdictional
       deadline.
¶ 39       The State argues in the alternative that its appeal was timely because the court did not
       rule on the common law issue until July 6, 2010, one day before the State filed its notice of
       appeal. The State argues that, in its May 18 order, the circuit court ruled that the eight
       hearsay statements at issue were inadmissible under the statute, but it did not rule on the
       admissibility of those statements under the common law doctrine. The court did not
       expressly rule on the common law doctrine until July 6 when it denied the State’s June 30
       motion. The State claims that its July 7 notice of appeal addressed that ruling only, not the
       court’s May 18 ruling that the statements were inadmissible under the statute. In essence, the
       State suggests that its June 30 motion addressed an entirely separate and independent issue
       which was not decided by the court until July 6. Thus, the State claims that its July 7 notice
       of appeal was timely under the Taylor rule.
¶ 40       We disagree. First, contrary to the State’s suggestion, the State’s June 30 motion did not
       raise any new issues. To the contrary, it raised the identical issue that the State had
       previously raised in its January 4 motion. In both motions, the State asked the court to admit


       argument in its briefs. The argument is therefore waived. In any event, the law in other jurisdictions
       is irrelevant because, as shown above, the application of the common law doctrine in Illinois was
       clear long before Hanson.
               8
                In any event, the State’s conduct in this case belies any claim that the State believed that the
       common law doctrine applied only to testimonial statements prior to Hanson. The State’s January
       4, 2010, motion to admit the hearsay statements at issue, which was filed almost six months before
       Hanson was decided, argued for the admission of all of the proffered statements under the common
       law doctrine. The State did not limit its arguments under the common law doctrine to the testimonial
       statements.

                                                    -11-
       the same 14 hearsay statements under the common law doctrine of forfeiture by wrongdoing.
       After the circuit court issued its May 18 order refusing to admit eight of the statements, the
       State filed its June 30 motion asking the court to “reconsider” its refusal to admit those
       statements and reasserting its argument that the statements were admissible under the
       common law. Both the circuit court and the State treated the State’s June 30 motion as a
       motion to reconsider the court’s May 18 ruling rather than a new, independent motion. The
       court referred to the State’s June 30 motion as a motion to reconsider in its July 6 written
       order denying the motion. Similarly, in its initial notice of appeal and certificate of
       impairment, the State characterized its June 30 motion as a motion to reconsider the circuit
       court’s May 18 order. In addition, the State’s certificate of impairment and all of the notices
       of appeal filed by the State indicated that the State was appealing both the circuit court’s
       May 18 order and its July 6 order. This refutes any suggestion that the State has appealed
       only the July 6 order.
¶ 41        Moreover, the fact that the circuit court did not rule on or even consider the common law
       doctrine in its May 18 order does not affect the analysis under the Taylor rule. Our supreme
       court has held that the Taylor rule’s jurisdictional bar “resembles the doctrine of res
       judicata” in that it is “not limited to issues actually considered, but also covers any issues
       that could have been raised in the earlier proceeding.” (Emphasis added.) Holmes, 235 Ill.
2d at 67; see also Williams, 138 Ill. 2d at 390-91 (“[N]one of our Taylor line of cases limited
       the Taylor rule only to those subsidiary issues that may actually have been considered ***.
       *** Each of the Taylor line of cases speaks of an order itself, not merely of issues upon
       which the order may or may not have turned.”). In other words, the Taylor rule applies to
       appealable suppression orders per se, not merely to the legal grounds upon which those
       suppression orders were decided. Holmes, 235 Ill. 2d at 67; Williams, 138 Ill. 2d at 390-91.
¶ 42        In this case, the State’s January 4 motion asked the circuit court to admit 14 statements
       under both the statute and the common law. The court ruled as to the admissibility of each
       of those statements in its May 18 order and it did not reserve ruling as to any of those
       statements. Thus, the circuit court’s May 18 order was an appealable order under Rule
       604(a) (People v. Abata, 165 Ill. App. 3d 184, 186-87 (1988); Williams, 138 Ill. 2d at 391),
       and the Taylor rule’s 30-day time limit started to run upon issuance of that order. The fact
       that the May 18 order did not address every legal theory or ground for admission raised in
       the State’s motion did not change this fact. Holmes, 235 Ill. 2d at 67; Williams, 138 Ill. 2d
       at 390-91. Under the Taylor rule, the State was required to appeal or move to reconsider the
       May 18 order within 30 days. Because the State failed to do so, it was barred from
       relitigating the suppression of those hearsay statements before the circuit court under any
       legal theory that was raised or could have been raised in the initial motion, even a theory that
       was not previously considered by the circuit court. Holmes, 235 Ill. 2d at 67; Williams, 138
Ill. 2d at 390-91; see also People v. Daniels, 346 Ill. App. 3d 350, 360 (2004); People v.
       Lawson, 327 Ill. App. 3d 60, 67 (2001). That includes the State’s argument for the admission
       of the hearsay statements under the common law, an argument that the State actually did
       raise in its initial motion. Accordingly, both the State’s June 30 motion to reconsider and its
       subsequent notices of appeal were untimely and jurisdictionally barred.
¶ 43        The dissent takes issue with this analysis in several respects. Although we disagree with


                                                -12-
       many of the assertions contained in the dissenting opinion, in the interest of brevity we will
       address only what we take to be the dissent’s principal challenges to our analysis. We do this
       in order to dispel any potential confusion regarding our holding.
¶ 44       First, the dissent contends that the State’s June 30 motion was timely filed because it
       sought to secure a ruling on the common law argument that the State had raised in its initial
       motion but that the circuit court had “ignored” in its May 18 order. Infra ¶¶ 92, 96; see also
       infra ¶¶ 85-91. Based on this premise, the dissent maintains that the State’s appeal of the
       circuit court’s order denying the State’s June 30 motion was timely, and that the Taylor rule
       does not apply. Infra ¶¶ 85-96. The dissent fails to recognize that it is the circuit court’s
       suppression order itself–not a ruling on the subsidiary issues or legal theories upon which
       the order may or may not have turned–that triggers the 30-day deadline for appeal or
       reconsideration under the Taylor rule. Williams, 138 Ill. 2d at 391. After that deadline has
       passed, the order suppressing evidence bars the litigation or appeal of any legal issues that
       could have been asserted in favor of the admission of that evidence, whether those issues
       were raised before the suppression order was issued (as here) or not. Williams, 138 Ill. 2d
       at 392 (holding that, like res judicata, the Taylor rule applies to all issues that “were or could
       have been” raised earlier).9 In short, for purposes of the Taylor rule, what matters is the
       circuit court’s judgment suppressing the evidence, not its reasons for doing so.
¶ 45       Here, the court issued an order on May 18 excluding some of the hearsay statements
       proffered by the State. That suppression order was immediately appealable under the Taylor
       rule regardless of whether it addressed each (or any) theory of admissibility raised by the
       State. Holmes, 235 Ill. 2d at 67; Williams, 138 Ill. 2d at 391. Thus, if the State desired either
       to appeal that suppression order or challenge the order before the circuit court, it was
       required to do so within 30 days. The fact that the May 18 order did not expressly address
       the State’s common law argument or explain the circuit court’s reasons for disregarding that
       argument is immaterial. After 30 days passed, the State could no longer challenge the circuit
       court’s suppression of the 8 statements at issue unless it could show “a material change in
       the facts that could not have been presented earlier with due diligence.” Holmes, 235 Ill. 2d
       at 61, 67; see also Williams, 138 Ill. 2d at 394. The State has failed to make such a showing.
       Thus, the State’s June 30 motion was untimely, and we lack jurisdiction to review the circuit
       court’s denial of that motion.10
¶ 46       The dissent’s assertion that the State could not have appealed or moved to reconsider the

               9
                 This distinguishes both res judicata and the Taylor rule from the doctrine of collateral
       estoppel, which applies only “to the precise factual or legal issues actually litigated and decided when
       a prior order was entered.” Williams, 138 Ill. 2d at 393.
               10
                 The dissent’s contention that the State has appealed only the circuit court’s denial of the
       State’s June 30 motion (and not the May 18 order) (infra ¶¶ 85, 89, 96) is incorrect. As noted above,
       the State’s certificate of impairment and all of the State’s notices of appeal indicate that the State has
       appealed both the circuit court’s May 18 order and its July 6 order. In any event, even if the State had
       appealed only the denial of the June 30 motion, it would not change the fact that we lack jurisdiction.
       Because the June 30 motion was untimely under the Taylor rule, the State’s interlocutory appeal of
       the circuit court’s denial of that motion is jurisdictionally barred. Holmes, 235 Ill. 2d at 64, 72.

                                                     -13-
circuit court’s May 18 order until it obtained a ruling on its common law argument is
incorrect. See infra ¶¶ 90-93. As noted above, the May 18 order ruled on the admissibility
of each of the hearsay statements proffered by the State and was therefore immediately
appealable under the Taylor rule even if it did not address every legal argument raised by the
State. Williams, 138 Ill. 2d at 391. Thus, the dissent’s reliance upon cases in which a litigant
failed to obtain a ruling on a motion or trial objection before filing an appeal is misplaced.
See infra ¶¶ 90-91 (citing Lipsey v. People, 227 Ill. 364, 373 (1907), and People v. Urdiales,
225 Ill. 2d 354, 425 (2007)); see also infra ¶ 92. Moreover, contrary to the dissent’s
suggestion, the State could have moved the circuit court to reconsider its May 18 order
within 30 days of the issuance of that order. The May 18 order ruled on the admissibility of
all of the statements proffered by the State and ruled that eight of those statements were
inadmissible. The order did not reference the State’s argument under the common law. Thus,
from the moment the May 18 order was issued, it was clear that the court had issued a
judgment adverse to the State and that the court had not admitted any of the proffered
statements under the common law.11 Accordingly, the State could have immediately filed a
motion asking the court to reconsider its failure to admit the statements under the common
law. The State did in fact file just such a motion on June 30, two weeks too late. Neither the
State nor the dissent offers any plausible reason why the State could not have filed that
motion within 30 days of the May 18 order, as required by the Taylor rule.12


        11
           Even if this were somehow in doubt on May 18, any possible doubt was eliminated ten days
later. For reasons that are not clear, the defendant filed a motion on May 28 asking the circuit court
to clarify whether it had ruled under the common law doctrine. During a hearing held the same day,
the court stated “I didn’t even get to that. There was no request as to any of the others. I ruled strictly
pursuant–there was a hearing pursuant to the statute.” Thus, within the 30-day deadline, the State was
on notice that the circuit court had failed to admit any of the proffered statements under the common
law.
        12
            The dissent asserts that the June 30 motion “could not have been a motion to reconsider the
May 18 order” because “the circuit court could not reconsider something that it never considered in
the first place.” Infra ¶ 93. Once again, however, the dissent erroneously focuses on subsidiary legal
issues instead of the order or judgment itself. In the May 18 order, the circuit court issued a judgment
denying some of the the relief the State sought in its initial motion (i.e., it refused to admit 8 of the
14 statements proffered by the State). Thus, the State could have moved the court to reconsider its
judgment as to those statements. In support of such a motion, the State could have raised any legal
arguments previously raised in support of its initial motion, including the common law argument not
addressed in the May 18 order. Contrary to the dissent’s assertion, litigants commonly file motions
to reconsider when a circuit court issues an order that denies relief on one ground but fails to address
an alternative ground for relief that the litigant had raised in its initial motion. See, e.g., CSM
Insurance Building, Ltd. v. Ansvar America Insurance Co., 272 Ill. App. 3d 319, 321 (1995) (noting
that the defendant had filed a motion to reconsider the circuit court’s denial of its motion to dismiss
because the court’s order did not address one of the grounds asserted in the initial motion); see also
People v. R.J. Reynolds Tobacco Co., 2011 IL App (1st) 101736, ¶ 14 (noting that the State moved
the circuit court to reconsider its order ruling that the defendant had not violated a master settlement
agreement where the court failed to rule on a pertinent legal issue).

                                              -14-
¶ 47       In the alternative, the dissent suggests that, even if the Taylor rule does apply, the State
       should nevertheless be allowed to challenge the circuit court’s May 18 order because the
       order contravenes our supreme court’s holding in Hanson and is therefore “manifestly
       erroneous.” Infra ¶ 114; see also infra ¶¶ 115-17. In support of this suggestion, the dissent
       cites cases recognizing an exception to the law-of-the-case doctrine “when the supreme
       court, following the first appeal, makes a contrary ruling on the precise issue of law on
       which the appellate court based its first opinion.” However, those cases do not support the
       dissent’s position. As shown above, Hanson did not effect any material change in the
       common law doctrine of forfeiture by wrongdoing. Three years before Hanson was decided,
       the supreme court ruled that Illinois’s common law doctrine of forfeiture by wrongdoing was
       “coextensive with” Federal Rule 804(b)(6), which is a hearsay exception that has never
       required a showing of reliability as a condition for admissibility. Thus, even assuming
       arguendo that the law-of-the-case principles cited by the dissent applied here, they could not
       justify an untimely reconsideration of the May 18 order.
¶ 48       Moreover, the fact that the May 18 order is arguably in tension with the Illinois common
       law of forfeiture by wrongdoing as articulated by the supreme court in Stechly and Hanson
       does not render the order nonbinding under the Taylor rule. As noted above, the Taylor rule
       “most resembles [the doctrine of] res judicata” (Williams, 138 Ill. 2d at 392; see also id. at
       393) which “is not dependent upon the correctness of the judgment *** on which it is based”
       (People v. Kidd, 398 Ill. 405, 410 (1947)). Even a “manifestly erroneous” judgement issued
       by a court of competent jurisdiction “is binding upon all parties and privies until it is
       reversed or set aside.” Id. at 409; see also Pierog v. H.F. Karl Contractors, Inc., 39 Ill. App.
3d 1057, 1060 (1976) (“The res judicata effect of a prior judgment is not mitigated by the
       fact that it rests upon an erroneous view of the law; nor is the value of a plea of res judicata
       determined by the reasons given by a court in support of the prior judgment.”). Thus, if a
       party fails to timely appeal a valid but erroneous judgment entered against it, res judicata
       bars re-litigation of any issues that were raised or could have been raised below. See, e.g.,
       Patzner v. Baise, 144 Ill. App. 3d 42, 44 (1986). Because the Taylor rule’s “closest
       analogue” is res judicata, the same principle should apply here. See Williams, 138 Ill. 2d at
       390 (citing Harris v. Chicago House Wrecking Co., 314 Ill. 500 (1924) for the proposition
       that an unappealed order binds a party “no matter how erroneous it might have been at the
       time it was entered”). The Taylor rule would be meaningless if the preclusive effect it
       affords could be avoided based merely on a claim that the circuit court’s order involved legal
       error.

¶ 49                                          B. Rule 606
¶ 50        The State also argues, however, that its failure to file a timely appeal should be excused
       under Supreme Court Rule 606. Rule 606 addresses the perfection of appeals in criminal
       cases. Rule 606(b) provides that a notice of appeal must be filed within 30 days after the
       entry of the judgment or order appealed from or, if a motion for reconsideration is “timely”
       filed in the circuit court, within 30 days after the entry of the order disposing of the motion.
       Ill. S. Ct. R. 606(b) (eff. Jan. 1, 1970); People v. Marker, 233 Ill. 2d 158, 168-78 (2009).
       This rule applies to interlocutory appeals brought by the State under Rule 604(a). Marker,

                                                -15-
233 Ill. 2d at 168-78 (holding that State’s motion to reconsider the circuit court’s
       interlocutory order suppressing evidence, which was filed within 30 days of the issuance of
       the suppression order, tolled the 30-day period for filing a notice of appeal under Rule
       606(b)). Rule 606(c) provides for extensions of time to file notices of appeal in certain
       circumstances. Where the appellant files a notice of appeal within 30 days of the expiration
       of the time for filing a notice of appeal, as the State has done here, Rule 606(c) provides that
       the reviewing court may allow a late notice of appeal to be filed if the appellant files a
       motion with the court that is “supported by a showing of reasonable excuse for failing to file
       a notice of appeal on time.” Ill. S. Ct. R. 606(c) (eff. July 1, 1971).
¶ 51       Rule 606 cannot excuse the State’s failure to file a timely appeal in this case. First, the
       State’s June 30 motion to reconsider did not toll the 30-day deadline for filing a notice of
       appeal under Rule 606(b) because, as noted above, that motion was not timely. Second, the
       State is not entitled to file a late notice of appeal under Rule 606(c) because the State has
       failed to show a “reasonable excuse” for its untimely appeal. The only excuse that the State
       offers for its tardiness is its claim that Hanson changed the common law doctrine of
       forfeiture by wrongdoing. As shown above, however, that claim is unsupportable.13 Thus,
       the State may not invoke Rule 606(c) in this case.
¶ 52       The fact that the supreme court denied the defendant’s motion for a supervisory order
       which sought to vacate this court’s ruling allowing the State to file a late notice of
       interlocutory appeal under Rule 606(c) is of no consequence. “[The] supreme court’s denial
       of a motion for a supervisory order does not have the effect of a ruling on any issue, nor does
       it support the decision of the lower court.” People ex rel. Madigan v. Illinois Commerce
       Comm’n, 407 Ill. App. 3d 207, 218 (2010); see also Roth v. St. Elizabeth’s Hospital, 241 Ill.
       App. 3d 407, 417 (1993) (reversing the circuit court’s ruling and rejecting the circuit court’s
       finding that the supreme court’s denial of the appellant’s motion for supervisory order
       supported the circuit court’s ruling and decided the matter at issue). Moreover, it would be
       particularly inappropriate to assume that the supreme court decided the merits of the
       jurisdictional issue raised by the defendant’s motion in this case because the State urged the
       supreme court to reject the defendant’s motion for reasons other than the merits of the
       jurisdictional issue; for example, the State argued that the defendant’s motion should be
       denied because the defendant had sought the wrong remedy and because he had failed to
       provide a proper supporting record to the supreme court. Thus, there is no reasonable basis
       to conclude that the supreme court’s denial of the defendant’s motion was a determination


               13
                 In cases involving interlocutory appeals brought by the State, Rule 606(c) must be read in
       concert with Rule 604(a)(1) and the cases construing that rule. As noted above, the supreme court
       decisions construing Rule 604(a)(1) hold that the State may file a late motion to reconsider a circuit
       court’s order suppressing evidence and obtain interlocutory appellate review outside the 30-day
       deadline only if it can show “a material change in the facts that could not have been presented earlier
       with due diligence.” Holmes, 235 Ill. 2d at 61, 67; see also Williams, 138 Ill. 2d at 394. Thus, where
       the State files an untimely interlocutory appeal of a circuit court’s suppression order, as here, the
       State can show a “reasonable excuse” for its untimely appeal under Rule 606(c) only if it can show
       a material change in the facts that could not have been presented earlier with due diligence. As shown
       above, the State has failed to make such a showing.

                                                   -16-
       of the merits. In any event, the State notes in its reply brief that it “do[es] not dispute
       defendant’s right to request that this Court revisit the jurisdictional issue.”
¶ 53       Accordingly, the State may not invoke Rule 606(c) to save its untimely appeal in this
       case. Although we initially granted the State leave to file a late notice of appeal, we have a
       continuing obligation to review our own jurisdiction over any matter before us. This
       obligation includes the duty to reconsider the question of our jurisdiction if our earlier ruling
       finding jurisdiction appears to be erroneous. Fair Automotive Repair, Inc. v. Car-X Service
       Systems, Inc., 128 Ill. App. 3d 763, 773 (1984). Upon further review, we conclude that Rule
       606(c) cannot cure the jurisdictional defect in this case. Because the Taylor rule operates to
       bar the State’s appeal of the circuit court’s order refusing to admit certain hearsay statements
       and the State has shown no “reasonable excuse” for its untimely appeal, we lack jurisdiction
       and appeal No. 3-10-0514 must be dismissed.

¶ 54                          C. “Suppression” Under Rule 604(a)(1)
¶ 55       There is an additional potential jurisdictional concern that bears mentioning. Although
       we do not decide the issue, we note that the circuit court’s exclusion of some of the eight
       hearsay statements at issue might not amount to the “suppression of evidence” under Rule
       604(a)(1). In pertinent part, Rule 604(a)(1) provides that “[i]n criminal cases the State may
       appeal only from an order or judgment the substantive effect of which results in ***
       suppressing evidence.” Ill. S. Ct. R. 604(a)(1) (eff. July 1, 1969). Whether an order has the
       substantive effect of suppressing evidence is a jurisdictional issue which the reviewing court
       must decide. In re K.E.F., 235 Ill. 2d 530, 537 (2009); People v. Truitt, 175 Ill. 2d 148, 151-
       52 (1997), abrogated on other grounds, People v. Miller, 202 Ill. 2d 328 (2002). In making
       this determination, we do not defer to the parties or the circuit court. In re K.E.F., 235 Ill.
2d at 538. An order has the substantive effect of suppressing evidence where it prevents
       information from being presented to the jury. In re K.E.F., 235 Ill. 2d at 538; Truitt, 175 Ill.
2d at 152. Thus, if the information excluded by the circuit court could be presented to the
       jury in some other manner, then the exclusion does not have the substantive effect of
       suppressing evidence under Rule 604(a). In re K.E.F., 235 Ill. 2d at 538; Truitt, 175 Ill. 2d
       at 152; People v. Baltimore, 381 Ill. App. 3d 115, 124-25 (2008). The reviewing court lacks
       jurisdiction to hear an interlocutory appeal in such cases. Truitt, 175 Ill. 2d at 153.
¶ 56       Here, the content of at least some of the hearsay statements that the circuit court
       excluded can be presented to the jury in another manner because other statements that the
       court found admissible express the same information. For example, the circuit court
       excluded a statement which Stacy allegedly made to Scott Rossetto regarding her alleged
       encounter with the defendant on the night that Kathleen died. However, Stacy allegedly
       made a similar statement to her pastor in which she recounted the same incident in greater
       detail. The court found the latter statement admissible under the statute. In addition, the
       circuit court excluded a statement that Kathleen allegedly made to Kristen Anderson
       regarding a confrontation between Kathleen and the defendant that allegedly took place in
       July 2002. However, Kathleen told the same story in far greater detail in her letter to the Will
       County State’s Attorney and in her written report of the incident to the Bolingbrook police,


                                                 -17-
       both of which the circuit court found admissible under the statute.14 Thus, the circuit court’s
       exclusion of Stacy’s alleged statement to Rossetto and Kathleen’s alleged statement to
       Anderson arguably does not have the substantive effect of suppressing evidence under Rule
       604(a).

¶ 57                  II. ADMISSIBILITY OF OTHER-CRIMES EVIDENCE
¶ 58        In appeal Nos. 3-10-0515 and 3-10-0550, the State argues that the circuit court erred
       when it denied the State’s motion in limine with regard to other-crimes evidence.
       Specifically, the State contends that the court erroneously excluded the testimony of Eric
       Peterson, Anna Doman, and Victoria Connolly.
¶ 59        The question of whether other-crimes evidence is admissible is a matter within the circuit
       court’s discretion. People v. Dabbs, 239 Ill. 2d 277, 284 (2010). We review the court’s ruling
       on the admissibility of other-crimes evidence with deference (People v. Donoho, 204 Ill. 2d
159, 186 (2003)), and we will not disturb that ruling absent an abuse of discretion (Dabbs,
239 Ill. 2d at 284)). A trial court abuses its discretion when its ruling is “arbitrary, fanciful,
       unreasonable,” or when “no reasonable [person] would take the view adopted by the trial
       court.” (Internal quotation marks omitted.) People v. Illgen, 145 Ill. 2d 353, 364 (1991).
¶ 60        At common law, other-crimes evidence is admissible only if it is relevant to matters other
       than the defendant’s propensity to commit crimes, such as the motive and intent of the
       accused. Dabbs, 239 Ill. 2d at 284-85; Illgen, 145 Ill. 2d at 364; see also Ill. R. Evid. 404(b)
       (eff. Jan. 1, 2011). However, Section 115-7.4 of the Code (725 ILCS 5/115-7.4 (West 2008))
       abrogates the common law rule in prosecutions for certain crimes of domestic violence.
       Dabbs, 239 Ill. 2d at 284, 288. In such cases, evidence of the defendant’s commission of
       another offense or offenses of domestic violence is admissible and “may be considered for
       its bearing on any matter to which it is relevant” (emphasis added) (725 ILCS 5/115-7.4
       (West 2008)), including the defendant’s propensity to commit crimes of domestic violence
       (Dabbs, 239 Ill. 2d at 291, 295). Thus, in domestic violence cases, if other-crimes evidence
       is relevant to show the defendant’s propensity to commit such crimes, the evidence will be
       excluded only if its prejudicial effect outweighs its probative value. Dabbs, 239 Ill. 2d at
       291. Evidence that the defendant has committed other offenses of domestic violence is
       admissible under section 115-7.4 whether it relates to the same victim or other victims.
       Dabbs, 239 Ill. 2d at 293-94.
¶ 61        However, evidence of prior acts of domestic violence may not be admitted under section
       115-7.4 if the probative value of the evidence is substantially outweighed by the risk of
       undue prejudice to the defendant. Dabbs, 239 Ill. 2d at 291. The same limitation applies
       under the common law. See, e.g., People v. Turner, 373 Ill. App. 3d 121, 127 (2007); People
       v. Smith, 236 Ill. App. 3d 1060, 1062 (1992). In weighing the probative value of other crimes


               14
                The similarities between the admitted statements and the excluded statements are readily
       apparent when the content of each statement is examined and compared. As noted above, however,
       we have chosen not to reveal the content of these statements because the trial record has been placed
       under seal to prevent tainting of the jury pool.

                                                  -18-
       evidence against its potential to cause undue prejudice under section 115-7.4, the court may
       consider “the proximity in time to the charged or predicate offense,” “the degree of factual
       similarity to the charged or predicate offense,” and “other relevant facts and circumstances.”
       725 ILCS 5/115-7.4 (West 2008).
¶ 62        In this case, the State argued that the testimony of Eric Peterson, Anna Doman, and
       Victoria Connolly regarding the defendant’s alleged prior crimes was admissible under the
       common law to show the defendant’s motive and intent, and was admissible under section
       115-7.4 to show the defendant’s propensity to commit crimes of domestic violence. In
       excluding this testimony, the circuit court focused on the fact that the alleged other crimes
       occurred several years before the charged offense. In finding that the alleged prior offenses
       were too remote in time, the court implicitly found that the prejudicial effect of the State’s
       other-crimes evidence outweighed its probative value.
¶ 63        “We ordinarily presume that the trial judge knows and follows the law unless the record
       indicates otherwise.” People v. Gaultney, 174 Ill. 2d 410, 420 (1996). While “the
       admissibility of other-crimes evidence should not, and indeed cannot, be controlled solely
       by the number of years that have elapsed between the prior offense and the crime charged”
       (Illgen, 145 Ill. 2d at 370), the fact that the court only mentioned remoteness when it
       excluded the evidence is not an indication that the court performed a truncated or incomplete
       analysis. The court stated it had read the applicable case law when it ruled on these matters
       under the statute. The court simply found remoteness to be the overriding factor. We have
       found nothing in the record to rebut the presumption that the court knew and followed the
       applicable law.
¶ 64        Moreover, even if the circuit court failed to consider each of the factors for determining
       whether alleged other crimes may be admitted under section 115-7.4 or under the common
       law, we may affirm if the court’s decision is supported by the record. Leonardi v. Loyola
       University of Chicago, 168 Ill. 2d 83, 97 (1995) (noting that a reviewing court “can sustain
       the decision of a lower court on any grounds which are called for by the record, regardless
       of whether the lower court relied on those grounds and regardless of whether the lower
       court’s reasoning was correct”); People v. Reed, 361 Ill. App. 3d 995, 1000 (2005) (“[w]e
       review the trial court’s judgment, not its rationale,” and “[w]e can affirm for any reason the
       record supports”). Thus, regardless of the reasoning employed by the circuit court, the
       ultimate issue is whether it would be an abuse of discretion to conclude that the unduly
       prejudicial effect of defendant’s alleged prior bad acts outweighed their probative value to
       show motive, intent, or propensity to commit crimes of domestic violence. See 725 ILCS
       5/115-7.4(b) (West 2008); People v. Smith, 406 Ill. App. 3d 747, 752 (2010); People v.
       Taylor, 383 Ill. App. 3d 591, 595-96 (2008).
¶ 65        The circuit court did not abuse its discretion in this case. Although the alleged prior
       incidents shared some factual similarities to the charged conduct and were arguably relevant
       to show the defendant’s motive, intent, and propensity, all of these incidents occurred many
       years before the charged offense. The 1993 incident occurred approximately 11 years before
       the charged offense and the incidents involving Connolly occurred between approximately
       12 and 22 years before the charged offense. Although the remoteness of these alleged prior
       incidents is not dispositive (Illgen, 145 Ill. 2d at 370), it is a relevant consideration that

                                                -19-
       diminishes the probative value of this evidence and weighs against its admission. 725 ILCS
       5/115-7.4(b)(1) (West 2008); see also Illgen, 145 Ill. 2d at 370 (“other offenses which are
       close in time to the charged offense will have more probative value than those which are
       remote”); People v. Ward, 101 Ill. 2d 443, 455 (1984) (noting that a trial court may reject
       offered evidence on grounds of irrelevancy if it has “little probative value due to its
       remoteness”). This is particularly true in regard to Connolly’s testimony, which concerned
       alleged incidents that were extremely remote in time from the charged offense.
¶ 66        Moreover, some of the alleged prior incidents are factually dissimilar from the charged
       conduct in some material respects. For example, unlike the alleged conduct at issue in this
       case, the defendant’s alleged abuse of Kathleen in 1993 did not take place while a divorce
       proceeding was pending and did not involve violence or threats used to intimidate Kathleen
       into dropping her legal claims. Moreover, the alleged abuse of Connolly involved a different
       victim. Although these factual differences, standing alone, do not render the proffered other-
       crimes evidence inadmissible (Dabbs, 239 Ill. 2d at 293; Illgen, 145 Ill. 2d at 373), they
       diminish the probative value of the evidence and augment its prejudicial impact. See People
       v. Wilson, 214 Ill. 2d 127, 142 (2005) (“As factual similarities increase, so does the
       relevance or probative value.”); Smith, 406 Ill. App. 3d at 754 (“as the number of
       dissimilarities increase, so does the prejudicial effect of the other-crimes evidence” (internal
       quotation marks omitted)); see generally 725 ILCS 5/115-7.4(b)(2) (West 2008). Both of
       these effects are compounded by the remoteness of the alleged prior incidents. Smith, 406
Ill. App. 3d at 754. Accordingly, it was not an abuse of discretion for the circuit court to
       conclude that the unduly prejudicial effect of the defendant’s alleged prior acts outweighed
       their probative value to show motive, intent, or propensity.
¶ 67        Under the abuse of discretion standard, a reviewing court may not substitute its judgment
       for that of the circuit court. Donoho, 204 Ill. 2d at 186; Illgen, 145 Ill. 2d at 371. The
       reviewing court must give “deference to the trial court’s ability to evaluate the impact of the
       evidence on the jury.” Donono, 204 Ill. 2d at 186 (citing Illgen, 145 Ill. 2d at 375-76). When
       applying this deferential standard, we must uphold the trial court’s decision even if
       “reasonable minds [can] differ” about whether such evidence is admissible. Illgen, 145 Ill.
2d at 375-76. As noted above, we may reverse only if the trial court’s decision was
       “arbitrary,” “fanciful,” or “unreasonable,” such that “no reasonable [person] would take the
       view adopted by the trial court.” (Internal quotation marks omitted.) Illgen, 145 Ill. 2d at
       364. The circuit court’s ruling in this case is not reversible under this highly deferential
       standard. Although reasonable minds might disagree on whether the State’s motion in limine
       should have been granted at this stage of the proceedings, we cannot say that the court’s
       pretrial ruling rose to the level of an abuse of discretion. See Smith, 406 Ill. App. 3d at 751.

¶ 68            III. ADMISSIBILITY OF PROPOSED EXPERT TESTIMONY
¶ 69       In appeal Nos. 3-10-0513 and 3-10-0546, the State argues that the circuit court erred
       when it prohibited Diane Panos from offering expert opinions as to: (1) what the judge in the
       divorce case would have ultimately ruled at the marital property distribution proceeding had
       Kathleen lived; and (2) what the defendant’s attorney in that case would have advised him
       to expect to occur.

                                                -20-
¶ 70       “The permissive use of expert testimony is favored in any case where the testimony
       would assist the jury in its understanding of the facts.” Sohaey v. Van Cura, 240 Ill. App. 3d
266, 283 (1992), aff’d, 158 Ill. 2d 375 (1994); see also People v. Jordan, 103 Ill. 2d 192, 208
       (1984). The decision whether evidence is admissible is a matter within the circuit court’s
       discretion (People v. Williams, 188 Ill. 2d 365, 369 (1999)), and we review those rulings
       with deference (People v. Caffey, 205 Ill. 2d 52, 89 (2001)). We will not disturb the court’s
       decision on a motion in limine absent an abuse of discretion. Williams, 188 Ill. 2d at 369. An
       abuse of discretion occurs when the circuit court’s ruling is arbitrary, fanciful, unreasonable,
       or where no reasonable person would take the view adopted by the court. Caffey, 205 Ill. 2d
       at 89.
¶ 71       In this case, the circuit court did not abuse its discretion when it limited Panos’s
       proposed expert testimony. Experts may not testify as to statutory interpretation or legal
       conclusions. LID Associates v. Dolan, 324 Ill. App. 3d 1047, 1058 (2001); see also Christou
       v. Arlington Park-Washington Park Race Tracks Corp., 104 Ill. App. 3d 257, 261 (1982)
       (noting that not even attorneys can testify as experts as to statutory interpretation). Further,
       expert testimony that is based on speculation or conjecture will be excluded. People v. Patel,
       366 Ill. App. 3d 255, 272 (2006). Here, Panos’s opinion on how the judge would have ruled
       was speculative and therefore not the proper subject of expert testimony.
¶ 72       Moreover, the State’s argument that Panos’s excluded testimony was admissible because
       it was “representative of what a reasonably competent divorce lawyer would have advised
       defendant to expect to occur” is unavailing. As the circuit court noted, this is not a legal
       malpractice case in which such testimony may be relevant. While what the defendant in fact
       knew about the divorce case and when he knew it would arguably be relevant to the
       defendant’s motive and intent in this case, Panos is not an expert on what the defendant in
       fact knew. It appears that the court indicated it would allow Panos to testify regarding the
       issues facing the parties in the divorce proceeding based on the “statutory scheme,” which
       would include matters such as support, custody, property division, pensions, and financial
       issues under the Illinois Marriage and Dissolution of Marriage Act (750 ILCS 5/101 et seq.
       (West 2008)). However, the inferences a fact finder could draw from that and the other
       relevant evidence as to the defendant’s motive and intent are not the proper subject of expert
       testimony.
¶ 73       For these reasons, we hold that the circuit court did not abuse its discretion when it
       prohibited Diane Panos from testifying as to: (1) what the judge in the divorce case would
       have ultimately ruled at the marital property distribution proceeding had Kathleen lived; and
       (2) what the defendant’s attorney in that case would have advised him to expect to occur.

¶ 74                                     CONCLUSION
¶ 75       The State’s interlocutory appeal of the circuit court’s refusal to admit 8 of the 14 hearsay
       statements offered by the State under the common law doctrine of forfeiture by wrongdoing
       was untimely filed. The State has not shown any material change in facts that would justify
       an untimely filing under Supreme Court Rule 604(a)(1) or 606(c). Accordingly, we lack
       jurisdiction to hear the State’s appeal of the circuit court’s ruling on this issue, and that
       appeal is dismissed.

                                                -21-
¶ 76       Moreover, although reasonable minds may disagree on whether the circuit court should
       have granted the State’s motion in limine to admit evidence of other crimes allegedly
       committed by the defendant, our review of the circuit court’s ruling on the issue is extremely
       limited under the law. We may not substitute our judgment for that of the circuit court, and
       we may reverse only if we find that the circuit court abused its discretion. That occurs only
       when the circuit court’s ruling was so arbitrary and unreasonable that no reasonable person
       would take the view adopted by the circuit court. Here, the circuit court found that the
       alleged other crimes at issue were excessively remote in time. Moreover, the alleged prior
       offenses were unlike the charged offense in some important respects. Taken together, these
       facts diminish the probative value of the evidence and increase the likelihood that the
       admission of the evidence would unfairly prejudice the defendant. Thus, the circuit court’s
       decision to exclude the evidence was not arbitrary or unreasonable, and its ruling is not
       reversible under the highly deferential abuse of discretion standard.
¶ 77       Finally, we uphold the circuit court’s decision prohibiting attorney Diane Panos from
       testifying as to what the judge in the divorce case would have ultimately ruled had Kathleen
       lived and what the defendant’s attorney in that case would have advised him. Those matters
       are speculative and are not the proper subject of expert testimony. Thus, the circuit court’s
       refusal to allow Panos to testify as an expert on these matters was correct and was not an
       abuse of discretion.

¶ 78       No. 3-10-0514, Dismissed for lack of jurisdiction.
¶ 79       Nos. 3-10-0515 and 3-10-0550, Affirmed; cause remanded.
¶ 80       Nos. 3-10-0513 and 3-10-0546, Affirmed; cause remanded.

¶ 81       PRESIDING JUSTICE CARTER, concurring in part and dissenting in part:
¶ 82       I concur with the result that the circuit court did not abuse its discretion when it excluded
       the State’s other-crimes evidence, but I do not join in the entirety of the majority’s analysis
       on that issue. I disagree with the majority’s independent assessment of the strength of the
       evidence (supra ¶¶ 64-66) because, arguably, the incidents are relevant to show motive and
       intent. I concur with the result and supporting analysis that the circuit court did not abuse its
       discretion when it limited the expert testimony of Diane Panos. However, I respectfully
       dissent from the majority’s conclusion that we lack jurisdiction to hear the State’s appeal
       with regard to the admissibility of the eight hearsay statements of Kathleen Savio and Stacy
       Peterson under the forfeiture by wrongdoing doctrine.
¶ 83       What divides this panel on the jurisdiction issue in this case is a difference of opinion
       regarding the nature of this appeal and the extent and reach of the rule from People v. Taylor,
       50 Ill. 2d 136 (1971). I strongly disagree with the majority’s assertion that the Taylor rule
       applies, as I believe the State filed a timely motion on June 30 and a timely appeal from the
       circuit court’s July 6 order. Furthermore, even if the Taylor rule did apply, I do not believe
       the rule should operate in the formalistic manner suggested by the majority. I do not agree
       with the majority’s suggestion that the State and the court should be bound at trial by a
       manifestly erroneous ruling that contravenes a June 2010 decision from our supreme court


                                                 -22-
       (People v. Hanson, 238 Ill. 2d 74, 99 (2010)). In addition, I would hold that the eight hearsay
       statements are admissible under the common law doctrine of forfeiture by wrongdoing, as
       codified in Illinois Rule of Evidence 804(b)(5), because reliability is not a proper basis for
       excluding the statements. See Hanson, 238 Ill. 2d at 99.

¶ 84                            I. Jurisdiction Under Rule 604(a)(1)
¶ 85       The majority concludes that pursuant to the Taylor rule, the State had to file its notice
       of appeal, without exception, within 30 days of the circuit court’s May 18 order because the
       State failed to file a timely motion to reconsider. Supra ¶ 31. The majority’s ruling is
       erroneous and irremediably flawed because it assumes a proposition that it cannot
       support–namely, that the order at issue is the May 18 order.
¶ 86       To understand why the majority’s ruling on this issue is erroneous, it is necessary to
       understand the procedural history of this case. On January 4, 2010, the State filed a pretrial
       motion to admit 15 hearsay statements under section 115-10.6 of the Code of Criminal
       Procedure of 1963 (Code) (725 ILCS 5/115-10.6 (West 2008)) and under the common law
       doctrine of forfeiture by wrongdoing. In a written order dated May 18, 2010, the circuit court
       ruled, according to the statutory criteria, that eight of the statements were inadmissible
       because they lacked additional indicia of reliability.15 The May 18 order was silent with
       regard to the State’s common law argument. On May 28, 2010, the defendant filed a motion
       in which it asked the court to clarify its ruling; in particular, whether the court ruled on the
       State’s common law argument. In response, the court stated, “I didn’t even get to that. There
       was no request as to any of the others. I ruled strictly pursuant–there was a hearing pursuant
       to the statute.” On June 30, 2010, the State filed a motion to admit the eight excluded
       statements under the common law doctrine of forfeiture by wrongdoing and under Federal
       Rule of Evidence 804(b)(6). Specifically, the State requested the court to:
           “reconsider its decision to deny the People’s request to admit the hearsay statements
           previously not admitted under the statutory criteria, and that this Court find that the
           hearsay statements are admissible at trial under the common law doctrine of forfeiture
           by wrongdoing and Federal Rule of Evidence 804(b)(6).
               WHEREFORE, the People request this Court to reconsider its ruling on the
           statements previously excluded under the statutory criteria, and, pursuant to the common
           law doctrine of forfeiture by wrongdoing and Federal Rule of Evidence 804(b)(6), admit
           those statements at trial.”
¶ 87       On July 6, 2010, the circuit court denied the State’s motion, which it construed as a
       motion to reconsider the May 18 order. Two days later, the court clarified that it so ruled
       because it believed the statute codified, and therefore supplanted, the common law doctrine
       of forfeiture by wrongdoing.
¶ 88       On July 7, 2010, the State filed a notice of appeal from the circuit court’s May 18 and
       July 6 orders. The notice of appeal indicated that the State was appealing from the May 18


              15
                The State withdrew one of the statements at the hearing and the court admitted the
       remaining six statements.

                                                -23-
       order and the July 6 denial of a motion to reconsider. On July 23, 2010, the State amended
       the notice of appeal and indicated that it was appealing from the May 18 order and the July
       6 denial of the State’s motion to admit statements under the common law doctrine of
       forfeiture by wrongdoing.16
¶ 89        In arriving at its ruling on this issue, the majority operates from the assumption that
       “[t]he order at issue in this case was issued by the circuit court on May 18, 2010.” Supra
       ¶ 31. In interlocutory appeals such as the instant case, our jurisdiction to hear the appeal
       hinges on whether the State filed a timely notice of appeal from a ruling of the circuit court.
       Ill. S. Ct. R. 604(a)(1) (eff. July 1, 2006); R. 606(b) (eff. Mar. 20, 2009); see also People v.
       Hubbard, 170 Ill. App. 3d 572, 575 (1988) (30-day period in Rule 606(b) applies to
       interlocutory appeals by the State). There are two orders of the circuit court that the State
       referenced in its notice of appeal in No. 3-10-0514: May 18, 2010, and July 6, 2010.
       Resolution of the jurisdiction question therefore rests on which of these orders is at issue on
       appeal. The majority’s assumption that the May 18 order is the order at issue is erroneous,
       as it is incompatible with the facts. The State has not requested this court to review the
       circuit court’s May 18 order, which was based solely on the statutory criteria. Rather, the
       State seeks review of the court’s July 6 order in which it denied the State’s June 30 motion,
       which requested the court to rule on its common law argument.
¶ 90        The majority attempts to downplay the importance of the circuit court’s failure to rule
       on the State’s common law argument on May 18 when it claims, without citation to
       authority:
            “[T]he court’s May 18, 2010, order did not address the common law rule or reserve
            ruling on that issue. Ten days later, in response to the defendant’s motion for
            clarification, the circuit court confirmed that it did not consider the common law doctrine
            in rendering its decision. For that reason alone, the State could have appealed or moved
            to reconsider the order within 30 days.” Supra ¶ 37.
       I submit that the majority cites no authority because there is absolutely no support in the law
       for this claim. Our supreme court has acknowledged for over 100 years that “[t]he rule in this
       state is clear and well settled that a party litigant can only complain where he has objected
       and obtained a ruling and excepted to it, or excepted to the refusal of the court to act.” Lipsey
       v. People, 227 Ill. 364, 373 (1907). By the majority’s own acknowledgment, the court did
       not rule on the State’s common law argument on May 18. Supra ¶¶ 12, 37, 39. Thus, the
       majority’s claim that “the State could have appealed or moved to reconsider the [May 18]
       order within 30 days” (supra ¶ 37) is incorrect. An appeal from the circuit court’s failure to
       rule on the State’s common law argument would have resulted in the forfeiture of the
       common law issue on appeal. See Lipsey, 227 Ill. at 373; see also People v. Urdiales, 225
Ill. 2d 354, 425 (2007) (“[a] movant has the responsibility to obtain a ruling on his motion
       if he is to avoid forfeiture on appeal”).
¶ 91        The majority repeatedly claims throughout its opinion that the State’s June 30 motion

               16
                  On August 9, the State filed a late notice of appeal from what it described as the May 18
       order and the July 6 denial of the State’s motion to admit statements under the common law doctrine
       of forfeiture by wrongdoing.

                                                  -24-
       was nothing more than a motion to reconsider the May 18 order (supra ¶¶ 13, 14, 31, 40, 42,
       46, 51) and emphasizes that the circuit court construed the motion as a motion to reconsider
       in its July 6 order (supra ¶¶ 14, 40). The record indicates that the court construed the motion
       as a motion to reconsider because it believed the statute codified, and therefore supplanted,
       the common law doctrine of forfeiture by wrongdoing. Even if this was a correct
       assumption–which it was not–the fact remains that the court specifically refused to allow the
       admission of the evidence pursuant to the State’s common law argument on July 6 by its
       denial of the State’s June 30 motion, which is distinctly different than its failure to rule on
       the issue on May 18. See Lipsey, 227 Ill. at 373; Urdiales, 225 Ill. 2d at 425.
¶ 92        The majority’s emphasis on “reconsideration” ignores the substance of the State’s June
       30 motion, which is what determines a motion’s character. See, e.g., People v. Harper, 345
Ill. App. 3d 276, 284 (2003). The State’s June 30 motion sought, for a second time, the
       circuit court’s ruling on its common law argument because the court ignored that argument
       on May 18. The State’s approach was appropriate under the circumstances. See generally
       Urdiales, 225 Ill. 2d at 425 (“[a] movant has the responsibility to obtain a ruling on his
       motion if he is to avoid forfeiture on appeal”); see also Rinesmith v. Sterling, 293 Ill. App.
3d 344, 348 (1997) (duty is on the party to obtain a separate ruling as to each portion of an
       offer of proof to preserve any error); People v. Beasley, 307 Ill. App. 3d 200, 207 (1999)
       (“ ‘trial court does not have a duty to consider all possible theories; rather, its task is to rule
       on the basis of the theories presented’ ” (quoting People v. Hamilton, 283 Ill. App. 3d 854,
       861 (1996) rev’d on other grounds, 179 Ill. 2d 319 (1997))).
¶ 93        The State’s June 30 motion as to the common law basis could not have been a motion
       to reconsider the May 18 order, as the circuit court could not reconsider something that it
       never considered in the first place. Thus, the majority’s characterization of the State’s June
       30 motion as a motion to reconsider the May 18 order contravenes the actual circumstances
       of this case.
¶ 94        In addition, the majority improperly extends the principle that “the Taylor rule applies
       to prior orders per se and is therefore not limited to issues actually considered, but also
       covers any issues that could have been raised in the earlier proceeding” (People v. Holmes,
       235 Ill. 2d 59, 67 (2009)), to the very different circumstances presented by this case. Here,
       we are not faced with a situation in which an issue either was actually considered or could
       have been raised, but was not. Rather, this case involves a situation in which the State raised
       the common law issue, but the circuit court failed to rule on that issue. The State raised the
       issue again on June 30, and the court finally decided it on July 6 by denying the motion.
¶ 95        Thus, the majority has no basis to equate the instant circumstance, in which an issue was
       raised but was ignored by the circuit court, with a circumstance in which an issue is actually
       considered or could have been raised, but was not (see, e.g., Holmes, 235 Ill. 2d at 67-68).
       The four cases cited by the majority in this regard do not stand for the proposition that the
       Taylor rule prevents the State from attempting to secure a ruling on an issue raised but
       ignored by the circuit court. See Holmes, 235 Ill. 2d at 68 (State attempted to raise an issue
       that could have been raised at the original suppression hearing); People v. Williams, 138 Ill.
2d 377, 396 (1990) (State’s attenuation argument was not presented to the circuit court at the
       original suppression hearing); People v. Daniels, 346 Ill. App. 3d 350, 360 (2004) (defendant

                                                 -25-
       attempted to raise an issue not raised at the original suppression hearing); People v. Lawson,
       327 Ill. App. 3d 60, 67 (2001) (State attempted to raise issues not raised at the original
       suppression hearing). Thus, the aforementioned bar on issues actually considered or issues
       that could have been raised does not apply to this case.
¶ 96       In sum, the Taylor rule is inapplicable because the State’s June 30 motion was a timely
       filed motion, as it sought to secure a ruling on the common law argument that the circuit
       court ignored on May 18. The court finally ruled, by its denial of the State’s motion, on the
       State’s common law argument on July 6. The State filed a notice of appeal from that ruling
       on July 7, then amended the notice of appeal on July 23. Thus, contrary to the majority’s
       position, I would find that the State’s notice of appeal was timely filed and therefore was
       sufficient to confer jurisdiction on this court over the July 6 order. Ill. S. Ct. R. 604(a)(1);
       R. 606(b); see also Hubbard, 170 Ill. App. 3d at 575 (30-day period in Rule 606(b) applies
       to interlocutory appeals by the State).

¶ 97             II. The Circuit Court’s July 6 Ruling Was Manifestly Erroneous
¶ 98      The circuit court’s July 6 ruling was a denial of a motion in limine filed on June 30.
      “Motions in limine are designed to call to the attention of a trial court, in advance of trial,
      some evidence which, because of its potentially prejudicial nature, cannot be discussed in
      the jury’s presence until the court has determined it is admissible.” People v. Owen, 299 Ill.
      App. 3d 818, 822 (1998). Motions in limine can be used by either the proponent or opponent
      of certain evidence; the former requests a ruling that the evidence is admissible at trial, while
      the latter requests a ruling that the evidence should be excluded at trial. Owen, 299 Ill. App.
3d at 822; see also Michael H. Graham, Graham’s Handbook of Illinois Evidence § 103.9,
      at 44 (10th ed. 2010). Because motions in limine invoke the circuit court’s inherent power
      to admit or exclude evidence, a court’s decision thereon is typically reviewed for an abuse
      of discretion. People v. Williams, 188 Ill. 2d 365, 369 (1999). However, “[w]here a trial
      court’s exercise of discretion has been frustrated by an erroneous rule of law,” our review
      is de novo. Williams, 188 Ill. 2d at 369.
¶ 99      At the heart of the circuit court’s July 6 order was its belief that section 115-10.6 of the
      Code codified, and therefore supplanted, the common law doctrine of forfeiture by
      wrongdoing. For the following reasons, the court erred as a matter of law when it so ruled.
¶ 100     At common law, the doctrine of forfeiture by wrongdoing provides a hearsay exception
      for “[a] statement offered against a party that has engaged or acquiesced in wrongdoing that
      was intended to, and did, procure the unavailability of the declarant as a witness.” Fed. R.
      Evid. 804(b)(6); Giles v. California, 554 U.S. 353, 367 (2008) (noting that Federal Rule of
      Evidence 804(b)(6) codified the common law doctrine of forfeiture by wrongdoing). In
      Hanson, our supreme court held that “the doctrine serves both as an exception to the hearsay
      rule and to extinguish confrontation clause claims.” Hanson, 238 Ill. 2d at 97. In addition,
      our supreme court clarified that, “so long as the declarant’s statements are relevant and
      otherwise admissible, statements admitted under the forfeiture by wrongdoing doctrine need
      not reflect additional indicia of reliability.” Hanson, 238 Ill. 2d at 99.
¶ 101     In contrast to the forfeiture by wrongdoing doctrine, as clarified by Hanson, reliability
      is an element of the statutory hearsay exception for the intentional murder of a witness (725

                                                 -26-
      ILCS 5/115-10.6(e)(2) (West 2008)), under which the circuit court ruled on May 18. Thus,
      the statute stands in direct conflict with the common law doctrine of forfeiture by
      wrongdoing in Illinois. See Hanson, 238 Ill. 2d at 99.
¶ 102      On September 27, 2010, our supreme court adopted the Illinois Rules of Evidence, which
      became effective in Illinois courts on January 1, 2011. The Illinois Rules of Evidence
      codified and replaced the common law rules of evidence in this state, including the forfeiture
      by wrongdoing doctrine. Under Rule of Evidence 804(b)(5), a hearsay exception is provided
      for “[a] statement offered against a party that has engaged or acquiesced in wrongdoing that
      was intended to, and did, procure the unavailability of the declarant as a witness.” Ill. R.
      Evid. 804(b)(5) (eff. Jan. 1, 2011). Reliability is not an element of Rule of Evidence
      804(b)(5). See Hanson, 238 Ill. 2d at 99.
¶ 103      Rule 101 states that “[a] statutory rule of evidence is effective unless in conflict with a
      rule or a decision of the Illinois Supreme Court.” Ill. R. Evid. 101 (eff. Jan. 1, 2011). Thus,
      as a matter of separation of powers in Illinois, our supreme court has the ultimate authority
      to promulgate the manner by which evidence may be introduced into the courts. See People
      v. Bond, 405 Ill. App. 3d 499, 508-09 (2010). Applying Rule of Evidence 101 to this case,
      in light of the forfeiture by wrongdoing doctrine as it existed at common law, as it was
      clarified in Illinois in Hanson, and as it now exists in Rule of Evidence 804(b)(5), the
      conflict between section 115-10.6 of the Code and the forfeiture by wrongdoing doctrine
      must be resolved in favor of the promulgations of our supreme court. In this case, the circuit
      court believed that the statutory rule of evidence in section 115-10.6 of the Code supplanted
      the forfeiture by wrongdoing doctrine. As a matter of law, that decision was manifestly
      erroneous.
¶ 104      While the circuit court’s exercise of discretion in excluding the eight hearsay statements
      was frustrated by a manifestly erroneous rule of law, the court nevertheless made the
      appropriate and necessary factual findings for the evidence to be admissible under Rule of
      Evidence 804(b)(5). That is, under the forfeiture by wrongdoing doctrine, the court found
      that the State proved by a preponderance of the evidence that: (1) the defendant murdered
      Kathleen and Stacy; and (2) he did so with the intent to make them unavailable as witnesses.
      Ill. R. Evid. 804(b)(5); see also Hanson, 238 Ill. 2d at 97-99. Thus, I would also hold that
      the statements are admissible under Rule of Evidence 804(b)(5), even though that holding
      would not be determinative of whether the statements would be otherwise admissible and
      in fact admitted at trial (Ill. R. Evid. 804(b)(5); see People v. Dabbs, 239 Ill. 2d 277, 287-88
      (2010) (noting that just because evidence is admissible does not mean that it will in fact be
      admitted); see also People v. Drum, 321 Ill. App. 3d 1005, 1008 (2001) (final decision on
      evidentiary matters will be made by the circuit court during trial); see also Ill. R. Evid. 403
      (eff. Jan. 1, 2011)).17


               17
                 It is also noteworthy that the six statements admitted by the circuit court under section 115-
       10.6 of the Code are not at issue on appeal. However, the admissibility of those statements is not
       negated by the fact that the court also considered reliability in issuing its decision. Without the
       consideration of reliability, those statements would also be admissible under Rule of Evidence
       804(b)(5).

                                                    -27-
¶ 105           III. History of the Forfeiture by Wrongdoing Doctrine in Illinois
¶ 106     I also disagree with the majority’s position regarding the historical reach of the common
      law doctrine of forfeiture by wrongdoing in Illinois evidence, including its claim that
      Hanson did not represent a change in the law. Contrary to the majority position, the doctrine
      was not deeply embedded into the tissues of Illinois evidence law prior to People v. Stechly,
      225 Ill. 2d 246 (2007), and Hanson. The doctrine was first accepted in Illinois by the
      appellate court in People v. Melchor, 362 Ill. App. 3d 335, 345 (2005), vacated & remanded
      on other grounds, 226 Ill. 2d 24 (2007). Noteworthy for purposes of this discussion is that
      the Melchor court claimed that no Illinois case had adopted the federal version of the
      forfeiture by wrongdoing doctrine (Fed. R. Evid. 804(b)(6)) and its independent research had
      not disclosed any Illinois case that had addressed the forfeiture by wrongdoing doctrine.
      Melchor, 362 Ill. App. 3d at 345; see also People v. Hampton, 363 Ill. App. 3d 293, 301
      (2005) (accepting the forfeiture by wrongdoing doctrine), vacated in part on other grounds,
      225 Ill. 2d 238 (2007).
¶ 107     In fact, our supreme court declined to adopt the forfeiture by wrongdoing exception to
      hearsay as early as 1856 (Bergen v. People, 17 Ill. 426, 427-28 (1856)), despite its English
      common law roots dating back to 1666 (see Lord Morley’s Case, 6 How. St. Tr. 769, 771
      (H.L. 1666)). Bergen referenced an earlier version of the former-testimony hearsay
      exception when it indicated that if a witness testified at a former trial, and has since died, the
      witness’s former testimony could be given into evidence. Bergen, 17 Ill. at 427. That
      principle is now expressed in Illinois Rule of Evidence 804(b)(1) and section 115-10.4 of
      the Code (725 ILCS 5/115-10.4 (West 2008)). The witness in Bergen was not dead; rather,
      the evidence indicated that the defendant had taken the witness out of the state to deprive the
      People of her testimony. Our supreme court stated:
               “Here, the witness was not dead, but beyond the jurisdiction of the court, by the
          procurement of the defendant; and we think the rules of evidence do not permit, in such
          a case, the admission of the testimony given on the former occasion. [Citations.] Some
          of the authorities hold that, in a criminal proceeding, this kind of evidence is not
          admissible, although the witness be dead; but it is not necessary for us here to decide this
          question. It is true, if a party in any case spirits away his adversary’s witness, he ought
          not to profit thereby; or, at least, suitable penalties should be provided against such
          conduct, but it is for the legislature to correct the evil.” Bergen, 17 Ill. at 427-28.18
¶ 108     In Stechly, our supreme court recognized and first accepted the forfeiture by wrongdoing
      doctrine. Stechly, 225 Ill. 2d at 268-78. Thus, arguably, the 1856 Bergen case was not
      overruled as precedential authority in relevant part until 2007. Then, three years later in
      Hanson, our supreme court expressly recognized that the doctrine was both an exception to
      the hearsay rule and it also extinguished confrontation clause issues. Hanson, 238 Ill. 2d at
      97. Our supreme court also held, for the first time in Illinois law, that if statements are

                18
                  The Bergen decision is most frequently cited for the principle that corroboration of a
        defendant’s extrajudicial confession is necessary to prove that a criminal offense occurred. See, e.g.,
        People v. Sargent, 239 Ill. 2d 166, 188 (2010).

                                                    -28-
      relevant and otherwise admissible, the statements need not reflect additional indicia of
      reliability. Hanson, 238 Ill. 2d at 99.
¶ 109      Thus, I disagree with the majority’s assertion that “it was clear long before Hanson that
      the common law doctrine of forfeiture by wrongdoing was a general hearsay exception in
      Illinois and that the admission of hearsay statements under the doctrine did not depend upon
      a showing of reliability.” Supra ¶ 34. While it is true that Stechly held that Federal Rule of
      Evidence 804(b)(6) and the forfeiture by wrongdoing doctrine “are coextensive” (Stechly,
225 Ill. 2d at 272), I do not believe that Stechly can therefore be read as a blanket adoption
      of all of the developments of the doctrine at common law, including whether reliability is
      required.19 Reliability was not at issue in Stechly, and it was not addressed in any Illinois
      case until our supreme court specifically addressed it in Hanson and held that it was not an
      element of the forfeiture by wrongdoing doctrine in Illinois (Hanson, 238 Ill. 2d at 99).
      Contrary to the majority’s assertion, I believe that Hanson did in fact clarify the forfeiture
      by wrongdoing doctrine in Illinois.
¶ 110      The majority’s discussion of the doctrine’s history in the federal courts begs the question.
      A history of the common law doctrine of forfeiture by wrongdoing in the federal courts does
      not equate with the doctrine’s history in Illinois. While the United States Supreme Court
      recognized the forfeiture by wrongdoing doctrine as early as 1878 in Reynolds v. United
      States, 98 U.S. 145, 158 (1878), our supreme court declined to adopt the doctrine in 1856
      in Bergen, did not adopt it until 2007 in Stechly, and clarified it in 2010 in Hanson. The
      Hanson opinion, issued one week after the majority’s alleged 30-day deadline had expired
      for the State to appeal the May 18 order, marked a material change in the forfeiture by
      wrongdoing doctrine in Illinois. The Hanson holding that reliability is not a required element
      of the doctrine was not accreted into precedent in the law of evidence in Illinois until the
      decision was issued. As such, the circuit court’s reliance on reliability as a factor to be
      considered became manifestly erroneous.

¶ 111                IV. Additional Disagreements With the Majority’s Analysis
¶ 112       First, I submit that the majority’s discussion that “the circuit court’s exclusion of some
        of the eight hearsay statements at issue might not amount to the ‘suppression of evidence’
        under Rule 604(a)(1)” (supra ¶ 55) is flawed because it misclassifies the evidence in this
        case. The majority states that, “[h]ere, the content of at least some of the hearsay statements


                19
                   Of the 24 states that have adopted a version of the forfeiture by wrongdoing doctrine,
        unanimity does not exist with regard to whether the doctrine requires reliability. See Anthony
        Bocchino & David Sonenshein, Rule 804(b)(6)–The Illegitimate Child of the Failed Liaison Between
        the Hearsay Rule and Confrontation Clause, 73 Mo. L. Rev. 41, 79 app. (2008) (California law
        requires reliability in “serious felony” cases, Arizona law is unclear, Maryland law requires reliability
        in civil cases, Massachusetts law is undecided, and Minnesota law might require reliability); see also
        James F. Flanagan, Forfeiture by Wrongdoing and Those Who Acquiesce in Witness Intimidation:
        A Reach Exceeding Its Grasp and Other Problems With Federal Rule of Evidence 804(b)(6), 51
        Drake L. Rev. 459, 519-26 (2003) (discussing the concerns about the reliability of the hearsay
        admitted under the misconduct exception).

                                                     -29-
      that the [circuit] court excluded can be presented to the jury in another manner because other
      statements that the circuit court found admissible express the same information.” Supra ¶ 56.
      In support of its claim, the majority cites to In re K.E.F., 235 Ill. 2d 530 (2009), People v.
      Truitt, 175 Ill. 2d 148 (1997), abrogated on other grounds by People v. Miller, 202 Ill. 2d
328, 335 (2002); and People v. Baltimore, 381 Ill. App. 3d 115 (2008). I submit that the
      majority’s citations to these cases are misleading. Each of those cases involved the means
      by which evidence was sought to be introduced. K.E.F., 235 Ill. 2d at 540 (involving the
      choice of presenting one witness’s testimony either live or through her previously recorded
      statement); Truitt, 175 Ill. 2d at 152 (involving the choice of presenting one witness’s
      testimony either live or through a report the witness previously prepared); Baltimore, 381
Ill. App. 3d at 124 (involving the means by which the State sought to introduce a
      surveillance video). In contrast, this case does not involve the choice between forms in
      which to present evidence from one witness or one source. Rather, this case involves the
      testimony of different witnesses regarding separate conversations they had with the declarant
      about certain events. While those testimonies might be similar, they are not identical, as the
      majority suggests, and the question of whether the exclusion of those statements amounts
      to the suppression of evidence is not answered by the cases cited by the majority.
¶ 113      Apparently, what is at issue for the majority in this regard is whether the evidence
      represents the needless presentation of cumulative evidence. See Ill. R. Evid. 403.
      Cumulative evidence can be excluded if repetition or time considerations outweigh the
      proffered evidence’s incremental probative value. See Maffett v. Bliss, 329 Ill. App. 3d 562,
      572-73 (2002); Graham, supra, § 403.1, at 206; see also People v. Culbreath, 343 Ill. App.
3d 998, 1004 (2003). I would disagree with any suggestion that these statements are
      needlessly cumulative and I submit that the circuit court’s order did in fact suppress
      evidence.
¶ 114      Second, even if the Taylor rule did apply–which I believe it does not–I do not accept the
      consequence of the majority’s ruling on this issue that the State and the circuit court should
      be bound at trial by the circuit court’s manifestly erroneous ruling. Our supreme court has
      not had this type of issue regarding manifestly erroneous rulings presented to it in the
      context of the Taylor rule and its progeny.
¶ 115      In Williams, our supreme court stated that the Taylor rule is a “discrete rule of Illinois
      procedure, independent of such related doctrines as collateral estoppel, law of the case, or
      even res judicata. Of these three doctrines, the Taylor rule most resembles res judicata.”
      Williams, 138 Ill. 2d at 392. The Williams court contrasted the Taylor rule with the fact that
      the law-of-the-case doctrine might not “preclude reconsideration of an earlier judge’s order
      if the facts before the court changed or error or injustice were manifest.” Williams, 138 Ill.
2d at 392. As a consequence of its analysis, the Williams court adopted an exception to the
      Taylor rule based on a law-of-the-case principle:
           “Even though the Taylor rule’s closest analogue is res judicata doctrine, we judge that
           the rule admits of one comparison to law-of-the-case doctrine: As with law of the case,
           if the facts before the court change materially, the court should not be bound by its
           former interlocutory ruling but can correct itself in light of the newly presented facts. In
           order to prevent this exception from swallowing the rule, the new evidence should not

                                                 -30-
          be of a nature that with due diligence could have been presented earlier.” Williams, 138
Ill. 2d at 393-94.
¶ 116     In Illinois, a recognized exception to the law-of-the-case doctrine exists when the
      supreme court, following the first appeal, makes a contrary ruling on the precise issue of law
      on which the appellate court based its former opinion. Relph v. Board of Education of DePue
      Unit School District No. 103, 84 Ill. 2d 436, 443 (1981); Zerulla v. Supreme Lodge Order
      of Mutual Protection, 223 Ill. 518, 520 (1906); Rice v. White, 374 Ill. App. 3d 870, 883
      (2007); Bisco v. Liberty Mutual Insurance Co., 204 Ill. App. 3d 19, 21-22 (1990); People
      v. Lyles, 208 Ill. App. 3d 370, 376 (1990). Another exception exists when the appellate court
      finds its prior decision is palpably erroneous, but only when the court had remanded the case
      for a new trial. Rice, 374 Ill. App. 3d at 883; Lyles, 208 Ill. App. 3d at 376. The Taylor rule
      applies res judicata principles to bind the State and the circuit court to certain interlocutory
      rulings, yet allows the court to correct itself in cases of newly discovered facts under a law-
      of-the-case principle. Williams, 138 Ill. 2d at 393-94. I would suggest that, following law-of-
      the-case principles, allowing the State to reopen an issue after a manifestly erroneous ruling
      would not violate the prohibition on reopening issues for new theories of admission, judge
      shopping, or fear of piecemeal litigation. See, e.g., Williams, 138 Ill. 2d at 388-89, 396. In
      addition, reconsideration of a palpably erroneous ruling would not violate the law-of-the-
      case doctrine’s purpose “to protect settled expectations of the parties, ensure uniformity of
      decisions, maintain consistency during the course of a single case, effectuate proper
      administration of justice, and bring litigation to an end.” Emerson Electric Co. v. Aetna
      Casualty & Surety Co., 352 Ill. App. 3d 399, 417 (2004). Case law is generally construed
      to serve the ends of justice and to avoid mischief and needless results, such as the result
      suggested by the majority that the State and the court are bound by a manifestly erroneous
      ruling at a future trial.
¶ 117     The May 18 ruling, which used reliability to exclude the eight hearsay statements, is
      contrary to our supreme court’s June 24, 2010, decision in Hanson. I believe the question
      of whether certain evidence is admissible at trial under the forfeiture by wrongdoing doctrine
      should be decided in accordance with the law as it exists after Hanson. Ill. R. Evid.
      804(b)(5). Just as Williams judged the Taylor rule can allow corrections in light of newly
      discovered facts, I submit that the circuit court should not be bound, and can correct itself,
      when the supreme court issues a contrary ruling on the precise issue of law on which the
      circuit court based its earlier decision. In Relph, Justice Howard Ryan, who authored Taylor,
      suggested as much when he stated, in a different context, that under the law-of-the-case
      doctrine, “[r]egardless of the mandates, to avoid ‘illogical results,’ ” courts should not be
      bound by rulings that are contrary to subsequent supreme court decisions. Relph, 84 Ill. 2d
      at 444.
¶ 118     For the foregoing reasons, I concur in part and dissent in part.




                                                -31-